Citation Nr: 1000283	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  03-28 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include chloracne, claimed as a residual of herbicide 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to August 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  Additional issues of entitlement to 
service connection for a right knee disorder and an acquired 
psychiatric disorder were granted by an August 2009 rating 
decision, and are no longer subjects for current appellate 
review.  

In February 2006, the Veteran testified at a Board hearing 
held before a Veterans Law Judge.  In July 2007, the Board 
informed the Veteran that the Veterans Law Judge who 
conducted the hearing was no longer employed by the Board and 
advised him that he was entitled to another hearing.  The 
letter indicated that if the Veteran did not respond within 
30 days of the letter, the Board would assume that he did not 
want to testify at a second Board hearing.  To date, he has 
not responded, and in September 2007 and October 2009 his 
representative submitted legal argument in support of this 
appeal.  Thus, the Board will consider the remaining claim on 
appeal based on the current record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Board noted in its previous remand of December 2007 that 
in the December 2006 remand, the Board instructed the RO to 
afford the Veteran a VA examination to determine whether he 
had a skin disability that was related to or had its onset 
during service.  In the January 2007 report of that 
examination, the Board noted that the examiner opined that 
the Veteran had no skin condition related to service, 
reasoning that there was no indication in the service medical 
records that the Veteran received treatment for skin 
problems.  In offering this assessment, the examiner did not 
acknowledge the Veteran's report of having chronic and 
recurrent skin problems since service.  As such, the Board 
concluded that the January 2007 examination was not adequate 
for rating purposes.  See Dalton v. Nicholson, 21 Vet. App. 
23 (2007) (holding that an examination was inadequate where 
the examiner did not comment on the Veteran's report of in-
service injury but relied on the service medical records to 
provide a negative opinion).

As to the skin cancer aspect of the claim, the Board 
previously found that the examination report was likewise 
inadequate.  The examiner stated that it was not related to 
service because VA had not determined that a presumption of 
service connection was warranted for this disease due to 
herbicides.  The Board noted, however, that the availability 
of presumptive service connection for a disability based on 
exposure to herbicides did not preclude a Veteran from 
establishing service connection with proof of direct 
causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see 
also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As 
such, the Board found that the VA examination was also 
inadequate as to his skin cancer.  Also important to note is 
the fact that the Board specifically requested that the new 
examiner conduct an examination of the Veteran in addition to 
addressing the above-noted concerns.  

In examining the June 2009 examination report from the 
examination that was conducted in response to the Board's 
December 2007 remand, the Board initially notes that the 
examiner specifically indicates that he did not conduct an 
examination as requested by the Board, instead choosing to 
render an opinion based on his review of the objective 
medical data and literature in the presence of the Veteran.  
Thus, based on the examiner's own statements, a directive of 
the Board was not accomplished and remand for an appropriate 
examination is now required.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

Moreover, the examiner only provided an opinion as to whether 
any chloracne is related to service, and not whether any 
residual of skin cancer was directly related to service, 
either based on exposure to herbicides or otherwise.  
Although the examiner noted that the Veteran had a history of 
basal cell carcinoma of the nose in September 2002, he did 
not offer an opinion as to whether any residual of the 
Veteran's cancer had its onset in or was related to service, 
to include his in-service herbicide exposure.  Thus, remand 
for such an opinion is also required.  Id.  

Arrangements should also be made to obtain any additional VA 
treatment records for the Veteran dated since June 2009.

Accordingly, the case is REMANDED for the following action:

1.  Arrangements should be made to 
obtain any additional VA treatment 
records for the Veteran, dated since 
June 2009.

2.  The RO should arrange for the 
Veteran to undergo an appropriate VA 
examination to determine the nature, 
extent, onset and etiology of any skin 
disability found to be present.  The 
claims folder should be made available 
to and reviewed by the examiner.  All 
indicated studies should be performed, 
and all findings should be reported in 
detail.  The examiner should opine as 
to whether it is at least as likely as 
not (50 percent probability or greater) 
that any skin disability found to be 
present had its onset in or is related 
to service, to specifically include his 
in-service herbicide exposure.  In 
offering these opinions, the examiner 
must acknowledge the Veteran's report 
of a continuity of symptoms.  The 
rationale for all opinions expressed 
should be provided in a legible report.

3.  The RO should readjudicate the 
Veteran's appeal.  If the benefits 
sought on appeal are not granted, the 
RO should issue a supplemental 
statement of the case and provide the 
Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


